
	

113 HR 303 IH: Retired Pay Restoration Act
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 303
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 10, United States Code, to permit
		  additional retired members of the Armed Forces who have a service-connected
		  disability to receive both disability compensation from the Department of
		  Veterans Affairs for their disability and either retired pay by reason of their
		  years of military service or Combat-Related Special Compensation and to
		  eliminate the phase-in period under current law with respect to such concurrent
		  receipt.
	
	
		1.Short titleThis Act may be cited as the
			 Retired Pay Restoration
			 Act.
		2.Findings and
			 sense of Congress
			(a)FindingsCongress
			 finds the following:
				(1)For more than 100
			 years before 1999, all disabled military retirees were required to fund their
			 own veterans’ disability compensation by forfeiting one dollar of earned
			 retired pay for each dollar received in veterans’ disability
			 compensation.
				(2)Since 1999,
			 Congress has enacted legislation to progressively expand eligibility criteria
			 for relief of the retired pay disability offset and reduce the burden of
			 financial sacrifice on disabled military retirees.
				(3)Absent adequate
			 funding to eliminate the sacrifice for all disabled retirees, Congress has
			 given initial priority to easing financial inequities for the most severely
			 disabled and for combat-disabled retirees.
				(4)In the interest of maximizing eligibility
			 within cost constraints, Congress effectively has authorized full concurrent
			 receipt for all qualifying retirees with 100-percent disability ratings and all
			 qualifying retirees with combat-related disability ratings, while phasing out
			 the disability offset to retired pay over 10 years for retired members with
			 noncombat-related, service-connected disability ratings of 50 percent to 90
			 percent.
				(5)In pursuing these
			 good-faith efforts, Congress acknowledges the regrettable necessity of creating
			 new thresholds of eligibility that understandably are disappointing to disabled
			 retirees who fall short of meeting those new thresholds.
				(6)Congress is not
			 content with the status quo.
				(b)Sense of
			 CongressIt is the sense of Congress that military retired pay
			 earned by service and sacrifice in defending the United States should not be
			 reduced because a military retiree is also eligible for veterans’ disability
			 compensation awarded for service-connected disability.
			3.Eligibility for
			 payment of both retired pay and veterans’ disability compensation for certain
			 additional military retirees with compensable service-connected
			 disabilities
			(a)Extension of
			 Concurrent Receipt Authority to Retirees With Service-Connected Disabilities
			 Rated Less Than 50 PercentSubsection (a) of section 1414 of
			 title 10, United States Code, is amended—
				(1)by striking
			 Compensation in the subsection heading and
			 all that follows through Subject and inserting
			 Compensation.—Subject; and
				(2)by striking
			 paragraph (2).
				(b)Repeal of
			 Phase-In of Concurrent Receipt of Retired Pay and Veterans’ Disability
			 CompensationSuch section is further amended—
				(1)in subsection (a),
			 as amended by subsection (a) of this section, by striking the final
			 sentence;
				(2)by striking
			 subsection (c) and redesignating subsections (d) and (e) as subsections (c) and
			 (d), respectively; and
				(3)in subsection (d),
			 as so redesignated, by striking paragraphs (3) and (4).
				(c)Clerical
			 Amendments
				(1)Section
			 headingThe heading for section 1414 of such title is amended to
			 read as follows:
					
						1414.Members
				eligible for retired pay who are also eligible for veterans’ disability
				compensation: concurrent payment of retired pay and disability
				compensation
						.
				(2)Table of
			 sectionsThe item relating to such section in the table of
			 sections at the beginning of chapter 71 of such title is amended to read as
			 follows:
					
						
							1414. Members eligible for retired pay who
				are also eligible for veterans’ disability compensation: concurrent payment of
				retired pay and disability
				compensation.
						
						.
				(d)Effective
			 DateThe amendments made by this section shall take effect as of
			 January 1, 2014, and shall apply to payments for months beginning on or after
			 that date.
			4.Coordination of
			 service eligibility for combat-related special compensation and concurrent
			 receipt
			(a)Eligibility for
			 TERA RetireesSubsection (c) of section 1413a of title 10, United
			 States Code, is amended by striking “entitled to retired pay who—” and all that
			 follows through the end of paragraph (1) and inserting “who—
				
					(1)is entitled to
				retired pay, other than a member retired under chapter 61 of this title with
				less than 20 years of service creditable under section 1405 of this title and
				less than 20 years of service computed under section 12732 of this title;
				and
					.
			(b)Amendments To
			 Standardize Similar Provisions
				(1)Clerical and
			 conforming amendmentsSection 1413a of such title is further
			 amended—
					(A)in the heading for paragraph (3) of
			 subsection (b), by striking rules and inserting
			 rule;
			 and
					(B)in subsection (f),
			 by striking Subsection (d) and inserting Subsection
			 (c).
					(2)Specification of
			 qualified retirees for concurrent receipt purposesSection 1414
			 of such title, as amended by section 3, is amended—
					(A)in subsection
			 (a)—
						(i)by
			 striking a member or and all that follows through is
			 entitled and inserting an individual who is a qualified retiree
			 for any month is entitled; and
						(ii)by
			 inserting retired pay and veterans’ disability compensation
			 after both; and
						(B)in subsection (d),
			 by adding at the end the following new paragraph:
						
							(3)Qualified
				retireeThe term
				qualified retiree means a member or former member of the uniformed
				services who, with respect to any month—
								(A)is entitled to
				retired pay, other than in the case of a member retired under chapter 61 of
				this title with less than 20 years of service creditable under section 1405 of
				this title and less than 20 years of service computed under section 12732 of
				this title; and
								(B)is entitled to
				veterans’ disability
				compensation.
								.
					(3)Standardization
			 with crsc rule for chapter 61 retireesSubsection (b) of section
			 1414 of such title is amended—
					(A)by striking
			 Special
			 Rules in the subsection heading and all that follows
			 through is subject to and inserting Special
			 Rule for Chapter 61 Disability Retirees.—In the case of a
			 qualified retiree who is retired under chapter 61 of this title, the retired
			 pay of the member is subject to; and
					(B)by striking
			 paragraph (2).
					(c)Effective
			 DateThe amendments made by this section shall take effect as of
			 January 1, 2014, and shall apply to payments for months beginning on or after
			 that date.
			
